Exhibit 10.1



AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of November 13, 2014 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of September 28, 2012 (as amended
by Amendment No. 1 dated as of November 5, 2014 and as further amended and/or
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Omnicare, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), SunTrust Bank, as Administrative Agent (the “Agent”),
and the other financial institutions party thereto. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
WHEREAS, Section 8.2 of the Credit Agreement permits amendment of the Credit
Agreement with the written consent of the Administrative Agent, the Borrower and
the Required Lenders;
WHEREAS, pursuant to Section 8.2 of the Credit Agreement, the Borrower desires
to create (i) a new class of Tranche A Term Loans under the Credit Agreement
having identical terms with and having the same rights and obligations under the
Loan Documents as the Term Loans, as set forth in the Credit Agreement and the
Loan Documents, and (ii) a new class of Tranche A Revolving Loans and Tranche A
Revolving Commitments (each as defined in Section 1) under the Credit Agreement
having identical terms with and having the same rights and obligations under the
Loan Documents as the Original Revolving Loans and Original Revolving
Commitments (each as defined in Section 1), as set forth in the Credit Agreement
and the Loan Documents, and in each case, except as such terms are amended
hereby;
WHEREAS, the Borrower intends to incur additional Tranche A Term Loans in the
aggregate principal amount of up to $61,879,310.35, resulting in an aggregate
principal amount of $400,000,000 of Tranche A Term Loans outstanding on the
Amendment No. 2 Effective Date (as defined below) and such Tranche A Term Loans
shall bear interest at the Eurodollar Rate (as determined using the Eurodollar
Base Rate in effect on November 10, 2014);
WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed,
upon the Amendment No. 2 Effective Date, to have exchanged all of its Term Loans
for Tranche A Term Loans, and such Lender shall thereafter become a Tranche A
Term Lender, subject to any adjustment in respect thereof in connection with any
reallocation by the Amendment No. 2 Arrangers;
WHEREAS, each Revolving Lender that executes and delivers a consent to this
Amendment substantially in the form of a Consent shall be deemed, upon the
Amendment No. 2 Effective Date, to have exchanged all of its Original Revolving
Commitments and Original Revolving Loans for Tranche A Revolving Commitments and
Tranche A Revolving Loans, and such Lender shall thereafter become a Tranche A
Revolving Lender, subject to any adjustment in respect thereof in connection
with any reallocation by the Amendment No. 2 Arrangers;

1



--------------------------------------------------------------------------------



WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Tranche A Term Lender will make Tranche A Term Loans in the amount set forth on
the signature page of such Person’s Joinder on the Amendment No. 2 Effective
Date to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Non-Exchanged Term Loans (as
defined herein), including accrued and unpaid interest and the related fees and
out-of-pocket expenses of the Administrative Agent and the Amendment No. 2
Arrangers;
WHEREAS, the Borrower will pay to each Term Lender prior to the Amendment No. 2
Effective Date all accrued and unpaid interest on its Term Loans to, but not
including, the Amendment No. 2 Effective Date;
WHEREAS, the Borrower and Required Lenders wish to make certain other amendments
to the Credit Agreement authorized by Section 8.2 of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments Relating to Tranche A Term Loans and Tranche A Revolving
Loans.
Effective as of the Amendment No. 2 Effective Date, the Credit Agreement is
hereby amended as follows:
(a)    The following defined terms shall be added to Section 1.1 of the Credit
Agreement in alphabetical order:
“Additional Tranche A Term Commitment” means, with respect to an Additional
Tranche A Term Lender, the commitment of such Additional Tranche A Term Lender
to make an Additional Tranche A Term Loan on the Amendment No. 2 Effective Date,
in the amount set forth on the Joinder Agreement of such Additional Tranche A
Term Lender to Amendment No. 2 to the Amended and Restated Credit Agreement. The
aggregate amount of the Additional Tranche A Term Commitments of all Additional
Tranche A Term Lenders shall equal the outstanding aggregate principal amount of
Non-Exchanged Term Loans plus $17,500,000.
“Additional Tranche A Term Lender” means a Person with an Additional Tranche A
Term Commitment to make Additional Tranche A Term Loans to the Borrower on the
Amendment No. 2 Effective Date, which for the avoidance of doubt may be a Person
that was a Term Lender immediately prior to the Amendment No. 2 Effective Date.
“Additional Tranche A Term Loan” means a Loan that is made pursuant to Section
2.2(b)(ii) of the Credit Agreement on the Amendment No. 2 Effective Date.

2


--------------------------------------------------------------------------------



“Amendment No. 2 to the Amended and Restated Credit Agreement” means Amendment
No. 2 to this Agreement dated as of November 13, 2014.
“Amendment No. 2 Arrangers” means each of SunTrust Robinson Humphrey, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, J.P.
Morgan Securities LLC, Goldman Sachs Bank USA, The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and U.S. Bank National Association, each in its capacity as a joint lead
arranger and joint bookrunner for Amendment No. 2.
“Amendment No. 2 Effective Date” means November 13, 2014, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 2 to the Amended
and Restated Credit Agreement are satisfied.
“Exchanged Term Loan” means each Term Loan as to which the Term Lender thereof
has consented to exchange into a Tranche A Term Loan.
“Non-Exchanged Term Loan” means each Term Loan (or portion thereof) other than
an Exchanged Term Loan.
“Original Revolving Commitment” means, with respect to each Lender, such
Lender’s Revolving Commitments from and including the Original Effective Date to
(but not including) the Amendment No. 2 Effective Date.
“Original Revolving Lender” means a Lender with an Original Revolving
Commitment.
“Original Revolving Loans” means Loans made pursuant to Section 2.1 during the
period from and including the Original Effective Date to (but not including) the
Amendment No. 2 Effective Date.
“Tranche A Revolving Commitments” means, with respect to each Lender, such
Lender’s Revolving Commitments on the Amendment No. 2 Effective Date and
thereafter.
“Tranche A Revolving Lender” means a Lender with a Tranche A Revolving
Commitment.
“Tranche A Revolving Loans” means Loans made pursuant to Section 2.1 from and
including the Amendment No. 2 Effective Date.
“Tranche A Term Loan” means an Additional Tranche A Term Loan or a Tranche A
Term Loan that is deemed made pursuant to Section 2.2(b)(i).
“Tranche A Term Loan Commitment” means, (i) with respect to a Term Lender, the
agreement of such Term Lender to exchange the entire principal amount of its
Exchanged Term Loans for an equal principal amount of Tranche A Term Loans on
the Amendment No. 2 Effective Date subject to any adjustment in respect thereof
in

3


--------------------------------------------------------------------------------



connection with any reallocation by the Amendment No. 2 Arrangers and (ii) with
respect to an Additional Tranche A Term Lender, the Additional Tranche A Term
Commitment of such Additional Tranche A Term Lender.
“Tranche A Term Lender” means each Term Lender that has a Tranche A Term Loan
Commitment or is the holder of a Tranche A Term Loan.
(b)    All references to “Term Loan,” “Term Commitment,” and “Term Lender” in
the Credit Agreement and the Loan Documents shall be deemed to be references to
“Tranche A Term Loan,” “Tranche A Term Commitment,” and “Tranche A Term Lender,”
respectively (unless the context otherwise requires). All references to
“Revolving Loan,” “Revolving Commitment,” and “Revolving Lender” in the Credit
Agreement and the Loan Documents shall be deemed to be references to “Tranche A
Revolving Loan,” “Tranche A Revolving Commitment,” and “Tranche A Revolving
Lender,” respectively (unless the context otherwise requires).
(c)    The definition of “Arrangers” in Section 1.1 of the Credit Agreement is
hereby amended by adding “and the Amendment No. 2 Arrangers” at the end of such
definition.
(d)    The definition of “Revolving Loans” in Section 1.1 of the Credit
Agreement is hereby replaced with the following:
“Revolving Loans” means (a) from and including the Original Effective Date to
(but not including) the Amendment No. 2 Effective Date, Original Revolving Loans
and (b) from and including the Amendment No. 2 Effective Date, the Tranche A
Revolving Loans in each case, as a part of a Revolving Advance.
(e)    Section 2.2 of the Credit Agreement is hereby amended by designating the
existing paragraph as paragraph (a) and adding the following paragraph (b) to
such Section:
“(b)    (i) Subject to the terms and conditions hereof and of Amendment No. 2 to
the Amended and Restated Credit Agreement, each consenting Term Lender severally
agrees to exchange all of its Exchanged Term Loans for a like principal amount
of Tranche A Term Loans on the Amendment No. 2 Effective Date subject to any
adjustment in respect thereof in connection with any reallocation by the
Amendment No. 2 Arrangers.
(ii)    Subject to the terms and conditions hereof and of Amendment No. 2 to the
Amended and Restated Credit Agreement, each Additional Tranche A Term Lender
severally agrees to make an Additional Tranche A Term Loan to the Borrower on
the Amendment No. 2 Effective Date in the principal amount equal to its
Additional Tranche A Term Commitment on the Amendment No. 2 Effective Date. The
Borrower shall prepay the Non-Exchanged Term Loans with a like amount of the
gross proceeds of the Additional Tranche A Term Loans, concurrently with the
receipt thereof.

4


--------------------------------------------------------------------------------



(iii) The Borrower shall pay to the Administrative Agent on behalf of the Term
Lenders immediately prior to the effectiveness of Amendment No. 2 to the Amended
and Restated Credit Agreement all accrued and unpaid interest on the Term Loans
to, but not including, the Amendment No. 2 Effective Date on such Amendment No.
2 Effective Date.
(iv) The Tranche A Term Loans shall have the same terms as the Term Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 2 to the Amended and Restated Credit Agreement, except as modified
by Amendment No. 2 to the Amended and Restated Credit Agreement; it being
understood that the Tranche A Term Loans (and all principal, interest and other
amounts in respect thereof) shall constitute “Obligations” under the Credit
Agreement and the other Loan Documents and shall have the same rights and
obligations under the Credit Agreement and Loan Documents as the Term Loans
prior to the Amendment No. 2 Effective Date, except as modified by Amendment No.
2 to the Amended and Restated Credit Agreement.”
(f)    Section 2.2 of the Credit Agreement is hereby further amended by adding
the following sentence to the end of such Section:
“The Tranche A Term Commitment of each Additional Tranche A Term Lender shall be
automatically terminated on the Amendment No. 2 Effective Date upon the
borrowing of the Additional Tranche A Term Loans on such date.”
(g)    Section 2.3(b) of the Credit Agreement is hereby amended by deleting the
table in such section and replacing it with the table below:


Installment Date


Aggregate Principal Amount
December 31, 2014
$5,000,000
March 31, 2015
$5,000,000
June 30, 2015
$5,000,000
September 30, 2015
$5,000,000
December 31, 2015
$5,000,000
March 31, 2016
$5,000,000
June 30, 2016
$5,000,000
September 30, 2016
$5,000,000
December 31, 2016
$5,000,000
March 31, 2017
$5,000,000


5


--------------------------------------------------------------------------------



June 30, 2017
$5,000,000
September 30, 2017
$5,000,000
December 31, 2017
$5,000,000
March 31, 2018
$5,000,000
June 30, 2018
$5,000,000
September 30, 2018
$5,000,000
December 31, 2018
$5,000,000
March 31, 2019
$5,000,000
June 30, 2019
$5,000,000
September 30, 2019
$5,000,000
Facility Termination Date
$300,000,000



(h)    Section 2.19 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“Notwithstanding anything to the contrary in this Section 2.19, the Borrower may
terminate the Original Revolving Commitments on the Amendment No. 2 Effective
Date substantially concurrently with the effectiveness of the Tranche A
Revolving Commitments and the borrowing, if any, of the Tranche A Revolving
Loans thereunder.”
(i)    Section 6.2 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“The Borrower will use the proceeds of all Tranche A Term Loans (i) first, to
refinance the Term Loans outstanding immediately after the Amendment No. 2
Effective Date and to pay any related fees and expenses and (ii) second, for
general corporate purposes.”
Section 2.    Other Amendments to the Credit Agreement & Guaranty.
(a)    The following defined terms shall be added to Section 1.1 of the Credit
Agreement in alphabetical order:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

6


--------------------------------------------------------------------------------



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty is or becomes illegal.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or any other relevant Sanctions authority or (b) any Person operating,
organized or resident in a Sanctioned Country.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
(b)    The definition of Facility Termination Date in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following: “Facility Termination Date” means November 13, 2019.”
(c)    The definition of “Consolidated Interest Expense” in Section 1.1 of the
Credit Agreement is amended by replacing the following: “provided, however, that
Consolidated Interest Expense shall exclude amortization of debt issuance costs
and other deferred financing fees incurred on or prior to the Restatement
Effective Date relating to (i) the Existing Agreement (as defined in the
Original Credit Agreement), the Original Credit Agreement or this Agreement, or
(ii) the other Loan Documents” with the following: “provided, however, that
Consolidated Interest Expense shall exclude amortization of debt issuance costs
and other deferred financing fees incurred on or prior to (A) the Restatement
Effective Date and relating to (i) the Existing Agreement (as defined in the
Original Credit Agreement), the Original Credit Agreement or this Agreement, or
(ii) the other Loan Documents and (B) the Amendment No. 2 Effective

7


--------------------------------------------------------------------------------



Date and relating to Amendment No. 2 to the Amended and Restated Credit
Agreement, this Agreement, or the other Loan Documents”.
(d)    The definition of “EBITDA” in Section 1.1 of the Credit Agreement is
amended to:
(i)    replace the words “(to the extent deducted in determining Consolidated
Net Income)” with the words “(to the extent deducted in determining Consolidated
Net Income (other than with respect to clause (f) below))”; and
(ii)    add the following clause (f): “the net reduction in costs and other
operating improvements or synergies, determined in good faith by the Borrower in
connection with internal initiatives and acquisitions for which specified
actions have been taken or are reasonably expected to be taken, within the 12
months ended after the date of such pro forma event and that are reasonably
identifiable and factually supportable; provided that amounts added back
pursuant to this clause (f) shall not exceed 20% of EBITDA for such period
(prior to giving effect to any such add-back).”
(e)    The definition of Eurodollar Base Rate in Section 1.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
“Notwithstanding the foregoing, in the event that the Eurodollar Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.”
(f)    The definition of FATCA in Section 1.1 of the Credit Agreement is hereby
amended by adding the following at the end thereof: “and any agreements entered
into pursuant to current Section 1471(b)(1) of Code (or any amended or successor
version described above).”
(g)    The definition of Obligations in Section 1.1 of the Credit Agreement is
hereby amended by adding the following at the end of clause (c) thereof: “;
provided that the Obligations shall not include Excluded Swap Obligations.”
(h)    The following is added as Section 5.23 to the Credit Agreement:
“Anti Corruption Laws and Sanctions. The Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, and directors
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of the Borrower, any Subsidiary or, to the knowledge of
the Borrower, any of their respective directors, officers or employees, is a
Sanctioned Person.   No Advance or Letter of Credit, use of proceeds or other
transaction contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.”
(i)    Section 6.2 of the Credit Agreement is hereby amended by adding the
following at the end thereof: “The Borrower will not request any Advance or
Letter of

8


--------------------------------------------------------------------------------



Credit, and the Borrower shall not use the proceeds of any Advance or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C)  in any manner that
would result in the violation of  any Sanctions applicable to the Borrower or
any of its Subsidiaries.”
(j)    Section 6.12 of the Credit Agreement is hereby amended by replacing:
(i)    in clause (B)(ii) thereof the words “which is not subordinated in right
of payment to Indebtedness outstanding hereunder” with “(other than Permitted
Subordinated Debt)”;
(ii)    in clause (B)(iii) thereof the words “provided that at the time of any
such redemption” with the words “provided that at the time of the earlier of (i)
the date on which the Borrower is irrevocably obligated to redeem, retire or
otherwise pay such debt and (ii) closing or settlement of any transaction
relating to such redemption”;
(iii)    clause (B)(iii)(b) thereof with the following “after giving effect to
such redemption, purchase or payment, the sum of (1) the cash and Cash
Equivalents of the Borrower and its Subsidiaries and (2) the amount of Revolving
Commitments in excess of the then outstanding Revolving Exposure shall not be
less than $100,000,000”; and
(iv)    clause (B)(iii)(c) thereof with the following: “both before or after
giving effect to the proposed redemption, purchase or payment on a Pro Forma
Basis, the Borrower and its Subsidiaries shall be in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 6.18.”
(k)     Section 6.16 (k) of the Credit Agreement is hereby amended by replacing
“$150,000,000” with “$300,000,000”.
(l)    Section 6.16(o) of the Credit Agreement is hereby amended by replacing
“25,000,000” with “50,000,000”.
(m)    Section 6.18(b) of the Credit Agreement is hereby amended by replacing it
with the following: “The Borrower will at all times maintain a Leverage Ratio
for the most recently ended period of four consecutive fiscal quarters of not
more than 4.00:1.00, provided that upon completion of a Permitted Acquisition or
a series of Permitted Acquisitions in such period of four consecutive fiscal
quarters with aggregate combined consideration in excess of $275,000,000, the
Borrower will for the subsequent four consecutive fiscal quarters, maintain a
Leverage Ratio of not more than 4.50:1.00 for the most recently ended period of
four consecutive fiscal quarters.”

9


--------------------------------------------------------------------------------



(n)    Section 6.22(i) of the Credit Agreement is hereby amended by replacing
“$150,000,000” with “$300,000,000” and “1.00 to 1.00” with “2.00 to 1.00”.
(o)    Section 6.22(j) of the Credit Agreement is hereby amended by replacing
the proviso thereto with the following: “provided that both before and after
giving effect to the incurrence of any such Indebtedness, the Borrower and its
Subsidiaries shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 6.18.”
(p)    Section 6.23(viii) of the Credit Agreement is hereby amended by
replacing:
(i)    the words “provided that both before and after giving effect to such
dividend, distribution, or purchase, redemption, retirement, defeasance or other
acquisition of shares of Capital Stock” with the words “provided that both
before and after the earlier of (i) the date on which the Borrower is
irrevocably obligated to give effect to such dividend, distribution, or
purchase, redemption, retirement, defeasance or other acquisition of shares of
Capital Stock and (ii) the date of such dividend, distribution, or purchase,
redemption, retirement, defeasance or other acquisition of shares of Capital
Stock”;
(ii)    “3.00 to 1.00” with “3.75 to 1.00”; and
(iii)    clause (z) thereof with the following: “the sum of (1) the cash and
Cash Equivalents of the Borrower and its Subsidiaries and (2) the amount of
Revolving Commitments in excess of the then outstanding Revolving Exposure shall
not be less than $100,000,000”.
(q)    Section 7.9 of the Credit Agreement is hereby replaced with the
following:
“Any judgment or order for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any Subsidiary of the
Borrower (to the extent not covered by (i) insurance as to which the insurer has
been notified of such judgment or order and has not denied coverage (provided
that such insurer shall be rated at least “A” by A.M. Best Company) or (ii)
another reasonably creditworthy third-party indemnitor) and there shall be a
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.”
(r)    Section 7.11 of the Credit Agreement is hereby deleted in its entirety.
(s)    Section 12.3.1 of the Credit Agreement is hereby amended to add, after
the phrase “other than a natural Person”, the following: “, the Borrower or any
Affiliate of the Borrower, to which no assignment shall be made”.

10


--------------------------------------------------------------------------------



(t)    Schedule I to the Credit Agreement will be replaced with Schedule I
hereto; provided that the Applicable Margin from the date hereof until the
financial statements and Compliance Certificate for the Borrower’s fiscal
quarter ending December 31, 2014 are required to be delivered under the Credit
Agreement shall be at Level IV as set forth on such schedule.
(u)    Schedule II to the Credit Agreement will be replaced with Schedule II
hereto.
(v)    Schedule VII to the Credit Agreement will be replaced with Schedule III
hereto.
(w)    The Guaranty is hereby amended to add the following as Section 25
thereto:
“25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by the Borrower or each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 25 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 25, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 25 shall
remain in full force and effect until the Obligations are terminated in
accordance with Section 11. Each Qualified ECP Guarantor intends that this
Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of the Borrower and each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


For purposes of this Section 25, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Guarantor that has total assets exceeding $10,000,000
at the time the relevant Guaranty becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”


Section 3.    Representations and Warranties; Covenants.
The Borrower represents and warrants to the Administrative Agent and the Lenders
that both before and after giving effect to this Amendment, (x) no Default or
Unmatured Default has occurred and is continuing; and (y) the representations
and warranties of the Borrower contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all

11


--------------------------------------------------------------------------------



material respects as of such earlier date, and except that, the representations
and warranties contained in Section 5.4 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Sections 6.1(a) and
(b) of the Credit Agreement, respectively.
Section 4.    Conditions to Effectiveness.
This Amendment shall become effective on the date on which each of the following
conditions is satisfied (such date, the “Amendment No. 2 Effective Date”):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
Borrower:
(1)    counterparts of this Amendment executed by the Borrower and Consents
executed by the Required Lenders; and
(2)    a Note executed by the Borrower in favor of each Lender requesting a Note
at least two (2) Business Days prior to the Amendment No. 2 Effective Date, if
any.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;
(1)    an opinion of White & Case LLP, counsel to the Borrower and the
Guarantors, dated the Amendment No. 2 Effective Date and addressed to the
Administrative Agent and each Lender, in form reasonably satisfactory to the
Administrative Agent;
(2)    an opinion of Stradley Ronon Stevens & Young, LLP, Pennsylvania counsel
to the Borrower and the Guarantors, dated the Amendment No. 2 Effective Date and
addressed to the Administrative Agent and each Lender, in form reasonably
satisfactory to the Administrative Agent;
(3)    a certificate of the Secretary, Assistant Secretary or other appropriate
officer of the Borrower certifying as to customary matters and attaching: (1) a
certified copy of the certificate of incorporation of the Borrower; (2) its
by-laws; (3) its board of directors’ resolutions authorizing the execution,
delivery and performance of the Amendment and other relevant Loan Documents; (4)
a certificate of good standing for the Borrower from the Delaware Secretary of
State; and (5) incumbency certificate, which shall identify by name and title
and bear the signature of the officers of the Borrower authorized to sign the
relevant Loan Documents and to make borrowings hereunder, as applicable, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower

12


--------------------------------------------------------------------------------



(4)    a certificate of the Secretary, Assistant Secretary or other appropriate
officer or member of each Significant Subsidiary certifying as to customary
matters and attaching, in respect of such Significant Subsidiary: (1) certified
copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents, (2) its by-laws, operating agreement or other similar governing
document, (3) the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Amendment and the
relevant Loan Documents, (4) certificates of good standing or existence, as may
be available from the Secretary of State of the jurisdiction of organization of
such Significant Subsidiary and (5) the name, title and specimen signature of
each officer or other person authorized to sign the Loan Documents to which it
is a party
(5)    a certificate, signed by the Chief Financial Officer, stating that, to
the best of his knowledge after due inquiry, on the date hereof after giving
effect to the Amendment, (i) no Default or Unmatured Default has occurred and is
continuing; (ii) the representations and warranties of the Borrower and each
Guarantor set forth in the Loan Documents are true and correct; and (iii) since
the date of the financial statements of the Borrower described in Section 5.4(i)
of the Credit Agreement, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.
(c)    The aggregate principal amount of the Exchanged Term Loans plus the
aggregate principal amount of the Additional Tranche A Term Loan Commitments
shall equal the aggregate principal amount of the outstanding Term Loans plus
$17,500,000 immediately prior to the Amendment No. 2 Effective Date.
(d)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Term Lenders immediately prior to the Amendment No. 2 Effective
Date, all accrued and unpaid interest on the Term Loans to, but not including,
the Amendment No. 2 Effective Date on the Amendment No. 2 Effective Date.
(e)    The payment of all fees, expenses and other amounts due and payable on or
prior to the Amendment No. 2 Effective Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or any Amendment No. 2 Arranger, and in
respect of which the Borrower has received an invoice in reasonable detail at
least two Business Days prior to the Amendment No. 2 Effective Date .
(f)    To the extent requested by an Additional Tranche A Term Lender in writing
not less than three (3) Business Days prior to the Amendment No. 2 Effective
Date, the Administrative Agent shall have received, not less than three (3)
Business Days prior to the Amendment No. 2 Effective Date, all documentation and
other information with respect to the Borrower required by regulatory
authorities under applicable “know-

13


--------------------------------------------------------------------------------



your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.
(g)    The Administrative Agent shall have received a fee in cash for the
account of each Tranche A Lender equal to (i) 10 basis points of the principal
amount of such Lender’s Tranche A Term Loans on the Amendment No. 2 Effective
Date that represent a rollover of such Tranche A Lender’s Term Loans outstanding
prior to the Amendment No. 2 Effective Date and (ii) 20 basis points of the
principal amount of such Tranche A Lender’s Tranche A Term Loans on the
Amendment No. 2 Effective Date that do not represent a rollover of Term Loans
outstanding prior to the Amendment No. 2 Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding.
The effectiveness of this Amendment (other than Sections 5, 6 and 7 hereof) is
conditioned upon the accuracy of the representations and warranties set forth in
Section 3 hereof.
The Lenders agree to use commercially reasonable efforts to return to the
Borrower, on or promptly after the Amendment No. 2 Effective Date, any Notes
delivered to the Lenders in accordance with Section 2.14(d) of the Credit
Agreement; provided that the Agent shall have no obligation in connection
therewith.
Section 5.    Consent with Respect to Termination of the Original Revolving
Commitments.
Each of the Borrower and the Revolving Lenders approving this Amendment under
the Consent hereby consents to the termination of the Original Revolving
Commitments in accordance with Section 2.19 of the Credit Agreement (as amended
by this Amendment).
Section 6.    Costs, Expenses and Taxes.
The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, if any (including, without limitation, the reasonable fees
and out-of-pocket expenses of Cahill Gordon & Reindel LLP) in accordance with
the terms of Section 9.7 of the Credit Agreement.
Section 7.    Execution in Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

14


--------------------------------------------------------------------------------



Section 8.    Governing Law and Waiver of Right to Trial by Jury.
This Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to the principles of
conflict of laws thereof other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but giving effect to Federal laws applicable to
national banks. The jurisdiction and waiver of right to trial by jury provisions
in Section 9.13 and Section 9.14 of the Credit Agreement are incorporated herein
by reference mutatis mutandis.
Section 9.    Headings.
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
Section 10.    Reaffirmation.
The Borrower and each Guarantor hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, (i) the covenants and agreements
contained in each Loan Document to which it is a party, including, in each case,
such covenants and agreements as in effect immediately after giving effect to
this Amendment and the transactions contemplated hereby and (ii) its guarantee
of the Obligations under the Guaranty, as applicable.
Section 11.    Effect of Amendment.
On and after the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or waived by this Amendment. The Credit Agreement
and each of the other Loan Documents, as specifically amended by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
Section 12.    Reallocation.
On the Amendment No. 2 Effective Date, the Tranche A Term Loans of each of the
Tranche A Term Lenders shall be reallocated among the Tranche A Term Lenders in
accordance with their respective Commitments set forth on Schedule II attached
hereto, and to effect such reallocations, each Tranche A Term Lender (including
each Additional Tranche A Lender) shall be deemed to have purchased all right,
title and interest in, and all obligations in respect of, the Tranche A Term
Loans of the Tranche A Term Lenders as the Administrative

15


--------------------------------------------------------------------------------



Agent may direct and require so that the Tranche A Term Loans of each Tranche A
Term Lender will be as set forth on Schedule II attached hereto.
On the Amendment No. 2 Effective Date, the Tranche A Revolving Commitment of
each of the Tranche A Revolving Lenders and the amount of all outstanding
Tranche A Revolving Loans and participations in Letters of Credit and Swing Line
Loans shall be reallocated among the Tranche A Revolving Lenders in accordance
with their respective Tranche A Revolving Commitments, and to effect such
reallocations, each Tranche A Revolving Lenders whose Tranche A Revolving
Commitment on the Amendment No. 2 Effective Date exceeds its Tranche A Revolving
Commitment immediately prior to the Amendment No. 2 Effective Date (each an
“Assignee Lender”) shall be deemed to have purchased all right, title and
interest in, and all obligations in respect of, the Tranche A Revolving
Commitments of the Tranche A Revolving Lenders whose Tranche A Revolving
Commitments are less than their respective Tranche A Revolving Commitment
immediately prior Amendment No. 2 Effective Date (each an “Assignor Lender”), so
that the Tranche A Revolving Commitments of each Tranche A Revolving Lender will
be as set forth on Schedule II attached hereto. Such purchases shall be deemed
to have been effected by way of, and subject to the terms and conditions of, any
Assignment Agreement without the payment of any related assignment fee, and,
except for replacement Notes to be provided to the Assignor Lenders and Assignee
Lenders in the principal amount of their respective Tranche A Revolving
Commitments (after the Amendment No. 2 Effective Date), no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders and
Assignee Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments. Simultaneously on the Amendment No. 2 Effective
Date, each Tranche A Revolving Lenders’ Tranche A Revolving Loans are hereby
reallocated to reflect the adjustments to the Tranche A Revolving Commitments of
the Tranche A Revolving Lenders as a result of this Amendment and the Tranche A
Revolving Lenders shall make such Tranche A Revolving Loans on the Amendment No.
2 Effective Date as may be required to effectuate such reallocation.
Furthermore, on the Amendment No. 2 Effective Date, all participations in
Letters of Credit and Swing Line Loans shall be reallocated pro rata among the
Tranche A Revolving Lenders after giving effect to the Tranche A Revolving
Commitments contemplated hereby.
Each Lender hereby agrees to waive any indemnity claim for breakage costs
related to Eurodollar Loans payable to such Lender under Section 3.4 of the
Credit Agreement in connection with the reallocation contemplated hereby.


Section 13.    Loss of FATCA Grandfathering.
Solely for purposes of determining withholding Tax imposed under FATCA, from and
after the effective date of the Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

16


--------------------------------------------------------------------------------



[Signature pages follow]



17


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
OMNICARE, INC.
By:
/s/ Ankur Bhandari    
Name: Ankur Bhandari
Title: Vice President, Treasurer


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------





Accepted and Agreed:
On Behalf of:


ADVANCED CARE SCRIPTS, INC.
AMC-NEW YORK, INC.
AMC-TENNESSEE, INC.
BADGER ACQUISITION LLC
BADGER ACQUISITION OF KENTUCKY LLC
BADGER ACQUISITION OF MINNESOTA LLC
BADGER ACQUISITION OF OHIO LLC
BEST CARE LTC ACQUISITION COMPANY LLC
BPNY ACQUISITION CORP.
CAMPO’S MEDICAL PHARMACY, INC.
CAPITOL HOME INFUSION, INC.
CCRX HOLDINGS, LLC
CCRX OF NORTH CAROLINA HOLDINGS, LLC
CCRX OF NORTH CAROLINA, LLC
CHP ACQUISITION CORP.
CIP ACQUISITION CORP.
CONTINUING CARE RX, LLC
CP ACQUISITION CORP.
CP SERVICES LLC
DELCO APOTHECARY, INC.
ENLOE DRUGS LLC
EVERGREEN PHARMACEUTICAL OF CALIFORNIA, INC.
HMIS, INC.
HOME PHARMACY SERVICES, LLC
HYTREE PHARMACY, INC.
JHC ACQUISITION LLC
LANGSAM HEALTH SERVICES, LLC
LCPS ACQUISITION LLC
LOBOS ACQUISITION, LLC
MANAGED HEALTHCARE, INC.
MANAGEMENT & NETWORK SERVICES, INC.
MED WORLD ACQUISITION CORP.
MEDICAL ARTS HEALTH CARE, INC.
MHHP ACQUISITION COMPANY LLC
NCS HEALTHCARE OF INDIANA LLC
NCS HEALTHCARE OF INDIANA, INC.
NCS HEALTHCARE OF KENTUCKY, INC.
NCS HEALTHCARE OF MONTANA, INC.
NCS HEALTHCARE OF NEW HAMPSHIRE, INC.

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



NCS HEALTHCARE OF NEW MEXICO, INC.
NCS HEALTHCARE OF SOUTH CAROLINA, INC.
NCS HEALTHCARE OF TENNESSEE, INC.
NCS HEALTHCARE OF WASHINGTON, INC.
NCS SERVICES, INC.
NEIGHBORCARE HOLDINGS, INC.
NEIGHBORCARE PHARMACY SERVICES, INC.
NEIGHBORCARE REPACKAGING, INC.
NEIGHBORCARE SERVICES CORPORATION
NEIGHBORCARE, INC.
NIV ACQUISITION LLC
OMNICARE DISTRIBUTION CENTER LLC
OMNICARE ESC LLC
OMNICARE HEADQUARTERS LLC
OMNICARE HOLDING COMPANY
OMNICARE INDIANA PARTNERSHIP HOLDING COMPANY LLC
OMNICARE MANAGEMENT COMPANY
OMNICARE OF NEVADA LLC
OMNICARE PHARMACIES OF PENNSYLVANIA EAST, LLC
OMNICARE PHARMACIES OF THE GREAT PLAINS HOLDING COMPANY
OMNICARE PHARMACY OF MAINE LLC
OMNICARE PHARMACY OF NEBRASKA LLC
OMNICARE PHARMACY OF NORTH CAROLINA, LLC
OMNICARE PHARMACY OF PUEBLO, LLC
OMNICARE PHARMACY OF TENNESSEE LLC
OMNICARE PROPERTY MANAGEMENT, LLC
OMNICARE PURCHASING COMPANY GENERAL PARTNER, INC.
OMNICARE PURCHASING COMPANY LIMITED PARTNER, INC.
PHARMACY ASSOCIATES OF GLENS FALLS, INC.
PHARMACY HOLDING #1, LLC
PHARMACY HOLDING #2, LLC
PHARMASOURCE HEALTHCARE, INC.
PHARMED HOLDINGS, INC.
PMRP ACQUISITION COMPANY, LLC
PP ACQUISITION COMPANY, LLC
PROFESSIONAL PHARMACY SERVICES, INC.
PSI ARKANSAS ACQUISITION, LLC
RXC ACQUISITION COMPANY
SHORE PHARMACEUTICAL PROVIDERS, INC.
STERLING HEALTHCARE SERVICES, INC.
SUBURBAN MEDICAL SERVICES, LLC
SUPERIOR CARE PHARMACY, INC.
TCPI ACQUISITION CORP.
UC ACQUISITION CORP.
UNI-CARE HEALTH SERVICES OF MAINE, INC.

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



VAPS ACQUISITION COMPANY, LLC
VITAL CARE INFUSIONS, INC.
WEBER MEDICAL SYSTEMS LLC
WILLIAMSON DRUG COMPANY, INCORPORATED
ZS ACQUISITION COMPANY, LLC






/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer


On Behalf of:


ASCO HEALTHCARE OF NEW ENGLAND, LIMITED PARTNERSHIP
ASCO HEALTHCARE OF NEW ENGLAND, LLC
COMPASS HEALTH SERVICES, LLC
INSTITUTIONAL HEALTH CARE SERVICES, LLC
NEIGHBORCARE PHARMACIES, LLC


ASCO Healthcare, LLC,
as sole member (and general partner with respect to ASCO Healthcare of New
England, Limited Partnership)
By: NeighborCare Pharmacy Services, Inc., as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



On Behalf of:


APS ACQUISITION LLC
ASCO HEALTHCARE, LLC
COMPSCRIPT, LLC
EVERGREEN PHARMACEUTICAL, LLC
HOME CARE PHARMACY LLC
INTERLOCK PHARMACY SYSTEMS, LLC
LO-MED PRESCRIPTION SERVICES, LLC
NCS HEALTHCARE OF ILLINOIS, LLC
NCS HEALTHCARE OF IOWA, LLC
NCS HEALTHCARE OF KANSAS, LLC
NCS HEALTHCARE OF OHIO, LLC
NCS HEALTHCARE OF WISCONSIN, LLC
NORTH SHORE PHARMACY SERVICES, LLC
OCR-RA ACQUISITION, LLC
OMNICARE OF NEW YORK, LLC
OMNICARE PHARMACIES OF PENNSYLVANIA WEST, LLC
OMNICARE PHARMACY AND SUPPLY SERVICES, LLC
OMNICARE PHARMACY OF THE MIDWEST, LLC
PHARMACY CONSULTANTS, LLC
ROESCHEN’S HEALTHCARE, LLC
SPECIALIZED PHARMACY SERVICES, LLC
VALUE HEALTH CARE SERVICES, LLC
WESTHAVEN SERVICES CO., LLC




NeighborCare Pharmacy Services, Inc., as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------



On Behalf of:


NCS HEALTHCARE, LLC


Omnicare Holding Company, as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer


On Behalf of:


CARE4, LP
Institutional Health Care Services, as general partner
By: ASCO Healthcare, LLC, as sole member


By: NeighborCare Pharmacy Services, Inc., as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer


On Behalf of:


NEIGHBORCARE OF INDIANA, LLC
NEIGHBORCARE OF VIRGINIA, LLC
Omnicare of New York, LLC, as sole member

By: NeighborCare Pharmacy Services, Inc., as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




On Behalf of:


CARE PHARMACEUTICAL SERVICES, LP
PRN PHARMACEUTICAL SERVICES, LP


Omnicare Indiana Partnership Holding Company LLC, as general partner


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer


On Behalf of:


OMNICARE PHARMACY OF FLORIDA, LP
OMNICARE PHARMACY OF TEXAS 1, LP
OMNICARE PHARMACY OF TEXAS 2, LP


Pharmacy Holding #2, LLC, as general partner


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer


On Behalf of:


MAIN STREET PHARMACY, L.L.C.


Professional Pharmacy Services, Inc., as manager


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






On Behalf of:


OMNICARE PURCHASING COMPANY LP






Omnicare Purchasing Company General Partner, Inc., as general partner




/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer






On Behalf of:


THREE FORKS APOTHECARY LLC
NeighborCare, Inc., as sole member


/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer




On Behalf of:


D&R PHARMACEUTICAL SERVICES, LLC


NeighborCare Services Corporation, as sole member




/s/ Ankur Bhandari                
Name: Ankur Bhandari
Title: Treasurer



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




SUNTRUST BANK, as
Administrative Agent, Issuer and Swing Line Lender
By:
/s/ Katherine Bass    
Name: Katherine Bass
Title: Director






[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------






Schedule I
APPLICABLE MARGIN, APPLICABLE COMMITMENT FEE RATE AND
APPLICABLE LETTER OF CREDIT RATE


 


Pricing
Level
 



Leverage Ratio


Applicable Margin for Eurodollar Rate Loans


Applicable Margin for Floating Rate Loans
Applicable Commitment Fee Rate
Applicable Letter of Credit Fee Rate
I
< 1.50:1.00
1.00%
0.00%
0.15%
1.00%
II
≥ 1.50:1.00 but < 2.00:1.00
1.25%
0.25%
0.20%
1.25%
III
≥ 2.00:1.00 but < 2.50:1.00
1.50%
0.50%
0.25%
1.50%
IV
≥ 2.50:1.00 but < 3.00:1.00
1.75%
0.75%
0.30%
1.75%
V
≥ 3.00:1.00
2.00%
1.00%
0.35%
2.00%







--------------------------------------------------------------------------------




Schedule II


Commitments


Lender
Revolving Commitment
 
Term Commitment
SunTrust Bank
$43,437,731.52
 
$57,079,536.88
Bank of America N.A.
$31,787,473.61
 
$33,212,526.39
Barclays Bank PLC
$27,501,759.32
 
$27,498,240.68
Goldman Sachs Bank USA
$27,501,759.32
 
$27,498,240.68
JPMorgan Chase Bank, N.A.
$27,501,759.32
 
$27,498,240.68
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$25,358,902.18
 
$24,641,097.82
U.S. Bank National Association
$25,358,902.18
 
$24,641,097.82
KeyBank National Association
$13,928,571.43
 
$18,571,428.57
Sumitomo Mitsui Banking Corporation
$13,928,571.43
 
$18,571,428.57
The Huntington National Bank
$10,344,827.59
 
$19,655,172.41
Regions Bank
$10,714,285.71
 
$14,285,714.29
Fifth Third Bank
$10,714,285.71
 
$14,285,714.29
Synovus Bank
$10,714,285.71
 
$14,285,714.29
FirstMerit Bank, N.A.
-
 
$25,000,000.00
Sabadell United Bank, N.A.
$8,571,428.57
 
$11,428,571.43
First Tennessee Bank, N.A.
$6,428,571.43
 
$8,571,428.57
First Niagara Bank, N.A.
-
 
$15,000,000.00
PNC Bank, National Association
$6,206,884.97
 
$8,275,846.63
Banner Bank
-
 
$10,000,000.00
TOTALS
$300,000,000.00
 
$400,000,000.00













--------------------------------------------------------------------------------




Schedule III


Significant Subsidiaries


RXC Acquisition Company
Advanced Care Scripts, Inc.
APS Acquisition, LLC
Omnicare Holding Company
NeighborCare, Inc.
NeighborCare Pharmacy Services, Inc.
NeighborCare Services Corporation
NeighborCare Holdings, Inc.








--------------------------------------------------------------------------------




EXHIBIT A
CONSENT TO AMENDMENT NO. 2
CONSENT TO AMENDMENT NO. 2 (this “Consent”) to Amendment No. 2 (the “Amendment”)
to that certain Amended and Restated Credit Agreement, dated as of September 28,
2012 (as amended by Amendment No. 1 and as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Omnicare, Inc. (the “Borrower”), SunTrust Bank, as Administrative
Agent (the “Administrative Agent”), the Lenders from time to time party thereto
and the other parties thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Amendment.
Term Lenders
¨    The undersigned Term Lender hereby irrevocably and unconditionally approves
the Amendment and consents to convert 100% of the outstanding principal amount
of the Term Loans held by such Lender into Tranche A Term Loans in a like
principal amount, subject to any adjustments in respect thereof in connection
with any reallocation by the Amendment No. 2 Arrangers.
Revolving Lenders
¨    The undersigned Revolving Lender hereby irrevocably and unconditionally
approves the Amendment and consents to convert 100% of the outstanding principal
amount of the Revolving Loans and Revolving Commitments held by such Lender into
Tranche A Revolving Loans and Tranche A Revolving Commitments in a like
principal amount, subject to any adjustments in respect thereof in connection
with any reallocation by the Amendment No. 2 Arrangers.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
_______________________________________,as a Lender (type name of the legal
entity)
By:

Name
Title:

If a second signature is necessary:
By:

Name
Title:




--------------------------------------------------------------------------------




EXHIBIT B




JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of November 13, 2014 (this “Agreement”), by and
among [Insert name of Lender] (each, an “Additional Tranche A Term Lender” and,
collectively, the “Additional Tranche A Term Lenders”), Omnicare, Inc. (the
“Borrower”), and SUNTRUST BANK (the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of September 28, 2012 and amended by Amendment No. 1 dated as of
November 5, 2014 and Amendment No. 2 dated as of November 13, 2014 (as further
amended and/or restated, supplemented or otherwise modified from time to time
from time to time, the “Credit Agreement”), among the Borrower, each lender from
time to time party thereto and SunTrust Bank, as Administrative Agent
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Tranche A Term Commitments (the “Additional
Tranche A Term Commitments”) with existing Term Lenders and/or Additional
Tranche A Term Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Tranche A Term Lenders shall become Lenders pursuant to one or more Joinders;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Tranche A Term Lender hereby agrees to provide the Additional
Tranche A Term Commitment set forth on its signature page hereto pursuant to and
in accordance with Section 2.2(b) of the Credit Agreement. The Additional
Tranche A Term Commitments provided pursuant to this Agreement shall be subject
to all of the terms in the Credit Agreement and to the conditions set forth in
the Credit Agreement, and shall be entitled to all the benefits afforded by the
Credit Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from each Guaranty.
Each Additional Tranche A Term Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Tranche A Term Commitments provided
pursuant to this Agreement shall constitute Tranche A Term Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. Each
Additional Tranche A Term Lender hereby agrees to make an Additional Tranche A
Term Loan to the Borrower in an amount equal to its Additional Tranche A Term
Commitment on the Amendment No. 2 Effective Date in accordance with Section
2.2(b) of the Credit Agreement.

B-1



--------------------------------------------------------------------------------




Each Additional Tranche A Term Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 2
Arrangers or any other Additional Tranche A Term Lender or any other Lender or
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Tranche A Term Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Tranche A Term Lenders shall become Lenders under the
Credit Agreement and shall have the respective Additional Tranche A Term
Commitment set forth on its signature page hereto, effective as of the Amendment
No. 2 Effective Date.
For each Additional Tranche A Term Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Additional
Tranche A Term Lender may be required to deliver to the Administrative Agent
pursuant to Section 2.18(e) of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
This Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to the principles of
conflict of laws thereof other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law, but giving effect to Federal laws applicable to
national banks.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of

B-2


--------------------------------------------------------------------------------




this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
[Signature pages follow]

B-3


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of November 13, 2014.
[__________________]
By:

Name
Title:

Additional Tranche A Term Commitments:
$61,879,310.35


B-4


--------------------------------------------------------------------------------






OMNICARE, INC.
By:
Name
Title:


B-5


--------------------------------------------------------------------------------






Accepted:


SUNTRUST BANK,
as Administrative Agent
By:    
    Name:
Title:



B-6
